Exhibit 10.3

 
EMPLOYMENT AGREEMENT
 
For
 
James A. Burk
 
Chief Financial Officer (CFO)
 
 
MobileBits Holdings Corporation
 
 
1

--------------------------------------------------------------------------------

 
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of May, 2012 by and between MobileBits Holdings Corporation, a Nevada
corporation (the "Employer" or the “Company”) and James A. Burk (the
"Employee"). This Agreement supersedes any prior agreements or understandings,
oral or written, between the parties hereto, or between the Employee and the
Company, with respect to the subject matter hereof, and constitutes the entire
agreement of the parties with respect thereto.
 
WITNESSETH:
 
1.  
Employment. The Employer hereby employs the Employee, and the Employee hereby
accepts such employment, upon the terms and subject to the conditions set forth
in this Agreement.

 
2.  
Term. Subject to the provisions of termination as hereinafter provided, the term
of employment under this Agreement shall commence on May 1, 2012 (the
"Commencement Date") and shall continue through April 30, 2015. As of April 30,
2015 and on each anniversary of that date (the “Renewal Date’), this Agreement
shall automatically be extended for an additional one year term, unless either
party gives the other written notice of non-renewal at least 60 days prior to
any such Renewal Date.

 
3.  
Duties. The Employee is engaged as the Chief Financial Officer of the Employer
and the Employer’s wholly-owned subsidiaries, MobileBits Corporation and Pringo,
Inc. Subject to the direction and supervision of the Employer’s CEO, the
Employee shall perform such duties as are customarily associated with this
title, in accordance with industry standards, and any additional duties now or
hereafter assigned to Employee by Employer’s CEO.

 
4.  
Compensation; Reimbursement, Etc.

 
a. Basic Salary. The Employer shall pay to the Employee as compensation for all
services rendered by the Employee during the term of this Agreement a basic
annualized salary per year (the "Basic Salary"), or such other sum as the
parties may agree on from time to time, payable twice monthly, as determined by
the Employer. The CEO of the Employer shall have the right to increase the
Employee's compensation from time to time. In addition, the CEO of the Employer,
in its discretion, may, with respect to any year during the term hereof, award a
bonus or bonuses to the Employee in addition to the bonuses provided for in
Section 4(b). The Basic Salary will be provided based on the following schedule:

i.  
Starting Annual Salary will be $190,000.

ii.  
Annual salary will increase to $225,000 30 days after the closing of an offering
or offerings to investors of equity securities of the Employer with a combined
aggregate value of at least $6,000,000 since June 24th, 2011.

 
 
2

--------------------------------------------------------------------------------

 
 
iii.  
Annual salary will increase to $250,000 30 days after the closing of an offering
or offerings to investors of equity securities of the Employer with a combined
aggregate value of at least $10,000,000 since June 24th, 2011.

iv.  
Based on recommendation of the CEO and approval of the Board, Employee’s annual
salary is increased by a minimum of 5% annually.

 
b.  
Bonus. During the Employment Term, the Employee shall be eligible to participate
in the Employer’s bonus and other incentive compensation plans and programs (if
any) for the Employer’s C-Level executives at a level commensurate with this
position. Such bonuses shall be determined by the CEO.

 
c.  
Stock Options.

i.  
Effective as of the Commencement Date, the Employee shall receive one or more
options to purchase an aggregate of 1,000,000 shares of the Employer's common
stock, at an exercise price equal to 100% of the fair market value of the
Employer’s common stock on such date.

  1.
The right to purchase above mentioned stock shall be nontransferable and shall
vest in equal thirds on each one year anniversary of the grant date over a three
year period, with the first one third vesting on the first anniversary of the
Commencement Date. The options shall have a term of seven (7) years. The options
shall become fully vested upon the occurrence of a Change in Control (as defined
below) (the "Accelerated Vesting"). The Employer may grant said stock options
either under the Employer's currently existing stock option plans ("Plans"), or
in such other manner as may be determined by the Employer; provided, however,
that the terms pursuant to which the stock option is granted, if granted outside
of the Plans, shall be substantially similar to the terms of grant contained in
the Plans, and further provided, that in any case, the shares of common stock
underlying the options shall be registered on Form S-8 (or an equivalent
registration statement). During the Employment Term, the Employee shall also be
eligible to receive additional stock options as determined by the Employer’s CEO
in accordance with the Employer's practices applicable to C-level executives of
the Employer.

 
ii.  
On the Commencement Date, Employer shall issue to Employee an option to purchase
500,000 shares of the Employer’s common stock at an exercise price equal to 100%
of the fair market value of the employer’s common stock on such date. Such
options shall vest upon the earlier to occur of the closing of an M&A
Transaction (as defined below) or an initial public offering of the Employer’s
common stock on a major US or international stock exchange, in each case that
values the Employer at $250,000,000 or more (the

 
 
3

--------------------------------------------------------------------------------

 
 
 
“Transaction Value”). If the Transaction Value is $250,000,000 or more, but less
than $500,000,000, the option shall vest as to 250,000 shares and shall
immediately lapse as to the remaining 250,000 shares; if the Transaction Value
is $500,000,000 or more, the option shall vest as to all 500,000 shares.

1.  
The options mentioned in Section 4(d)(ii)(1) of this Agreement shall have a term
of 7 years. The Employer may grant said stock options either under the
Employer's currently existing stock option plans ("Plans"), or in such other
manner as may be determined by the Employer; provided, however, that the terms
pursuant to which the stock option is granted, if granted outside of the Plans,
shall be substantially similar to the terms of grant contained in the Plans, and
further provided, that in any case, the shares of common stock underlying the
options shall be registered on Form S-8 (or an equivalent registration
statement).

 
2.  
“M&A Transaction” shall mean:

a.  
the obtaining by any party of more than fifty percent (50%) of the voting shares
of the Employer pursuant to a "tender offer" for such shares as provided under
Rule 14d-2 promulgated under the Securities Exchange Act of 1934, as amended, or
any subsequent comparable federal rule or regulation governing tender offers; or

b.  
the Employer's sale of substantially all of its assets to a purchaser which is
not a subsidiary; or

c.  
the Employer's merger or consolidation in which the Employer is not the
surviving corporation or if, immediately following such merger or consolidation,
less than fifty percent (50%) of the surviving corporation's outstanding voting
stock is held by persons who are stockholders of the Employer immediately prior
to such merger or consolidation.

 
d.  
During the term of his/her employment under this Agreement, the Employee shall
devote such time, energy and attention during regular business hours to the
benefit and business of the Employer as may be reasonably necessary in
performing his/her duties pursuant to this Agreement. The Employee commits to
perform his/her duties pursuant to this Agreement on full time basis and not to
engage in any other endeavors without the express permission of the Board of
Directors of the Employer.

 
 
4

--------------------------------------------------------------------------------

 
 
e.  
Other Fringe Benefits. The Employee shall be entitled to such fringe benefits
including, but not limited to, 401K programs and medical and insurance benefits
as may be provided from time to time by the Employer to other C-level executives
of the Employer.

 
  i.
Automobile Benefit. Employee shall receive automobile benefits starting 30 days
after the closing of an offering or offerings to investors of equity securities
of the Employer with a combined aggregate value of at least $10,000,000 since
June 24, 2011. At that time, employee will receive up to $500 automobile benefit
per month.

 
5.  
Extent of Services; Vacations and Days Off.

 
a.  
During the term of his/her employment under this Agreement, the Employee shall
devote such time, energy and attention during regular business hours to the
benefit and business of the Employer as may be reasonably necessary in
performing his/her duties pursuant to this Agreement. The Employee commits to
perform his/her duties pursuant to this Agreement on full time basis and not to
engage in any other endeavors without the express permission of the Board of
Directors of the Employer.

 
 
i. If approved by the CEO of the Employer, Employee is able to serve as a
fiduciary or advisory board member for technology companies that will enhance
Employee's understanding of technology, product development, and/or strategy as
may be consistent with the Business of the Company and that do not interfere
with or require time commitments that are inconsistent with or that harm
Employee's ability to serve the Company.

 
b.  
The Employee shall be entitled to 3 weeks of vacation per year with pay and to
such personal and sick leave with pay in accordance with the policy of the
Employer as may be established from time to time by the Employer and applied to
other C-level executives of the Employer.

 
6.  
Facilities. The Employer shall provide the Employee with a fully furnished
office, and the facilities of the Employer shall be generally available to the
Employee in the performance of his/her duties pursuant to this Agreement, it
being understood and contemplated by the parties that all equipment, supplies
and office personnel required in the performance of the Employee's duties under
this Agreement shall be supplied by the Employer.

 
7.  
Indemnification. The Employer shall indemnify the Employee to the fullest extent
that would be permitted by law as in effect at the time of the subject act or
omission, or by the Charter or Bylaws of the Employer as in effect at such time,
or by the terms of any indemnification agreement between the Employer and the
Employee, whichever affords greatest protection to the Employee, and the
Employee shall be entitled to the protection of any insurance policies the
Employer may elect to maintain generally for the benefit of its

 
 
5

--------------------------------------------------------------------------------

 
 
 
employees (and to the extent the Employer maintains such an insurance policy or
policies, in accordance with its or their terms to the maximum extent of the
coverage available for any company employee), against any and all loss, claim,
damage, liability, deficiencies, actions, suits, proceedings, claims, costs and
legal expenses or expense whatsoever (including, but not limited to, reasonable
legal fees and other expenses and reasonable disbursements incurred in
connection with investigating, preparing to defend or defending any action, suit
or proceeding, including any inquiry or investigation, commenced or threatened,
or any claim whatsoever, or in appearing or preparing for appearance as witness
in any proceeding, including any pretrial proceeding such as a deposition) at
the time such costs, charges and expenses are incurred or sustained, in
connection with any action, claim, suit or proceeding to which the Employee may
be made a party by reason of his/her being or having been an employee of the
Employer, or serving as an employee of an Affiliate of the Employer, other than
any action, suit or proceeding brought against the Employee by or on account of
his/her breach of the provisions of any employment agreement with a third party
that has not been disclosed by the Employee to the Employer. Notwithstanding the
foregoing, Employee shall not be entitled to indemnification pursuant to this
paragraph 7 to the extent that any such liability is found in a final judgment
by a court of competent jurisdiction to have resulted primarily and directly
from the Employee’s fraud, gross negligence or willful misconduct. Any payments
to be made to Employee pursuant to this Section 7 shall first be made under
insurance policies that the Employer may maintain generally for the benefit of
its employees, if any. An “Affiliate” shall mean any entity controlling,
controlled by or under common control with Employer.
 
The provisions of this Section 7 shall specifically survive the expiration or
earlier termination of this Agreement.
 
Shall any portion of this Section 7 be held to be invalid, unreasonable,
arbitrary or against public policy, then such portion of the paragraph shall be
modified to provide Employee with the fullest protection that would be permitted
by law.

 
8.  
Illness or Incapacity, Termination on Death, Etc.

 
a.  
Death. If the Employee dies during the term of his/her employment, the Employer
shall pay to the estate of the Employee such compensation, including any bonus
compensation earned but not yet paid, as would otherwise have been payable to
the Employee up to the end of the month in which his/her death occurs plus 1
month’s additional basic salary compensation. The Employer shall have no
additional financial obligation under this Agreement to the Employee or his/her
estate. After receiving the payments provided in this subparagraph (a), the
Employee and his/her estate shall have no further rights under this Agreement.

 
b.  
Disability, Illness and Incapacity.

 
i. During any period of disability, illness or incapacity during the term of
this Agreement which renders the Employee at least temporarily unable to perform
the services required under this Agreement for a period which shall

 
 
6

--------------------------------------------------------------------------------

 
 
 
not equal or exceed (1) a period of 120 consecutive days or (2) shorter periods
aggregating 180 days during any twelve-month period, the Employee shall receive
the compensation payable under Sections 4(a) and 4(e) of this Agreement plus any
bonus compensation earned but not yet paid, less any benefits received by
him/her under any disability insurance carried by or provided by the Employer.
All rights of the Employee under this Agreement (other than rights already
accrued) shall terminate as provided below upon the Employee's permanent
disability (as defined below), although the Employee shall continue to receive
any disability benefits to which she may be entitled under any disability income
insurance which may be carried by or provided by the Employer from time to time.

 
  ii.
The term "permanent disability" as used in this Agreement shall mean the
inability of the Employee, as determined by the Board of Directors of the
Employer, by reason of physical or mental disability to perform the duties
required of him/her under this Agreement for (1) a period of 120 consecutive
days or (2) shorter periods aggregating 180 days during any twelve-month period.
Successive periods of disability, illness or incapacity will be considered
separate periods unless the later period of disability, illness or incapacity is
due to the same or related cause and commences less than six months from the
ending of the previous period of disability. Upon such determination, the Board
of Directors may terminate the Employee's employment under this Agreement upon
ten (10) days' prior written notice. Upon said termination, all unvested stock
awards (including, but not limited to, any stock options and restricted stock)
will vest in full on the date of termination. If any determination of the Board
of Directors with respect to permanent disability is disputed by the Employee,
the parties hereto agree to abide by the decision of a panel of three
physicians. The Employee and Employer shall each appoint one member, and the
third member of the panel shall be appointed by the other two members. The
Employee agrees to make himself/herself available for and submit to examinations
by such physicians as may be directed by the Employer. Failure to submit to any
such examination shall constitute a breach of a material part of this Agreement.

 
9.
Other Terminations.

 
a. Voluntary Termination By Employee.
i.  
The Employee may terminate his/her employment hereunder upon giving at least 60
business days' prior written notice.

 
ii.  
If the Employee gives notice pursuant to Section 9(a)(i) above, the Employer
shall have the right to relieve the Employee, in whole or in part, of his/her
duties under this Agreement (without reduction in compensation through the
termination date).

 
 
7

--------------------------------------------------------------------------------

 
 
b.  
Termination by Employer.

 
  i.
The Employer may terminate this Agreement hereunder upon providing a written
notice to Employee based on the following schedule::

1.  
From Commencement Date till October 31, 2012: sixty (60) days written notice;

2.  
From November 1, 2012 till January 31, 2013: one hundred and twenty (120) days
written notice;

3.  
From February 1, 2013: one hundred and eighty (180) days written notice.

 
  c. 
Release. Payment of any compensation to the Employee under this Section 9
following termination of employment shall be conditioned upon the prior receipt
by the Employer of a release executed by the Employee in substantially the form
attached to this Agreement as Exhibit A.

 
10.
Disclosure.

 
a.  
Employee has ownership interests in the entities listed on Exhibit B. Employee
shall update this list as necessary to keep it current.

 
b.  
The Employee agrees that during the term of his/her employment by the Employer,
he/she will disclose and disclose only to the Employer, in writing, all ideas,
methods, plans, developments or improvements known by him/her which relate
directly or indirectly to the business of the Employer, whether acquired by the
Employee before or during his/her employment by the Employer. Nothing in this
Section 10(b) shall be construed as requiring any such communication where the
idea, plan, method or development is lawfully protected from disclosure as a
trade secret of a third party or by any other lawful prohibition against such
communication.

 
11.  
Confidentiality and Ownership Rights.

 
  a. 
Nondisclosure of Information. The Employee acknowledges that in the course of
his/her employment by the Employer he/she will receive certain information and
trade secrets, which may include, but are not limited to, programs, lists of
acquisition or disposition prospects and knowledge of acquisition strategy,
financial information and reports, lists of customers or potential customers and
other proprietary information, confidential information and knowledge concerning
the business of the Employer (hereinafter collectively referred to as
“Information”) which the Employer desires to protect. The Employee understands
that the Information is confidential and agrees not to reveal the Information to
anyone outside the Employer, unless compelled to do so by any federal or state
regulatory agency or by a court order. If Employee becomes aware that disclosure
of any Information is being sought by such an agency or through a court order,
Employee will immediately notify the Employer. The Employee further agrees that
she will at

 
 
8

--------------------------------------------------------------------------------

 
 
 
no time use the Information in competing with the Employer. Upon termination of
Employee's employment with the Employer, regardless of the reason for such
termination, the Employee shall surrender to the Employer all papers, documents,
writings and other property produced by his/her or coming into his/her
possession by or through his/her employment or relating to the Information, and
the Employee agrees that all such materials are and will at all times remain the
property of the Employer and to the extent the Employee has any rights therein,
he/she hereby irrevocably assigns such rights to the Employer.

 
  b. 
Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions.

 
i.  
All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Employee or which are disclosed or made known to Employee, individually or in
conjunction with others, during Employee's employment by the Employer and which
relate directly or indirectly to the Employer's business, products or services
(including but not limited to all such information relating to corporate
opportunities, research, financial and sales data, pricing and trading terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer's organization or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names and marks), are and
shall be the sole and exclusive property of the Employer. Moreover, all
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Employer.

 
ii.  
In particular, Employee hereby specifically sells, assigns and transfers to the
Employer all of his/her worldwide right, title and interest in and to all such
information, ideas, concepts, improvements, discoveries or inventions described
in Section 11(b)(i) above, and any United States or foreign applications for
patents, inventor's certificates or other industrial rights that may be filed
thereon, including divisions, continuations, continuations-in­part, reissues
and/or extensions thereof, and applications for registration of such names and
marks. Both during the period of Employee's employment by the Employer and
thereafter, Employee shall assist the Employer and its nominees at all times in
the protection of such information, ideas, concepts, improvements, discoveries
or inventions both in the United States and all foreign countries, including but
not limited to the execution of all lawful oaths and all assignment documents
requested by the Employer or its

 
 
9

--------------------------------------------------------------------------------

 
 
 
nominee in connection with the preparation, prosecution, issuance or enforcement
of any applications for United States or foreign letters patent, including
divisions, continuations, continuations-in-part, reissues, and/or extensions
thereof, and any application for the registration of such names and marks.
Notwithstanding the foregoing, Employee owns the intellectual property “Employee
IP” listed on Exhibit C, and said Employee IP will remain the property of
Employee, and nothing in this Agreement shall change the ownership of any
Employee IP.

 
  c. 
 The provisions of this Section 11 shall specifically survive the expiration or
earlier termination of this Agreement.

 
12.  
Noncompetition, Non-solicitation and Noninterference. The Employee acknowledges
that for the purposes of this Section 12 and Sections 7, 10 and 11 the term
"Employer" includes not only MobileBits Holdings Corporation, but also
MobileBits Corporation, Pringo, Inc., Employer’s Affiliates and any other
separately organized divisions that may be established during the period of
employment. The Employee hereby acknowledges that, during and solely as a result
of his/her employment by the Employer, he/she may have received and shall
continue to receive: (1) special training and education with respect to the
Employer’s business and other related matters, and (2) access to Information and
business and professional contacts. In consideration of the special and unique
opportunities afforded to the Employee by the Employer as a result of the
Employee's employment, as outlined in the previous sentence, the Employee hereby
agrees as follows:

 
  a. 
 During the term of the Employee's employment, whether pursuant to this
Agreement, any automatic or other renewal hereof or otherwise, and, except as
may be otherwise herein provided, for a period of 1 year(s) after the
termination of his/her employment with the Employer, regardless of the reason
for such termination, the Employee shall not, directly or indirectly, engage in
activities, in individual capacity as a proprietor, employer or otherwise, or in
conjunction with others as a partner, officer, director, stockholder, employee,
advisor, independent contractor, investor, joint venturer, consultant, agent,
representative, salesman or otherwise, for any person, firm, partnership,
corporation or other entity which has material operations focused on social
portal and mobile transaction space which could directly compete with any
business in which the Employer is then engaged or, to the then existing
knowledge of the Employee, proposes to engage. The restrictions of this Section
12 shall not be violated by:

 
  i.
the ownership of no more than 2% of the outstanding securities of any company
whose stock is traded on a national securities exchange or is quoted in the
Automated Quotation System of the National Association of Securities Dealers
(NASDAQ);

 
 
10

--------------------------------------------------------------------------------

 
 
ii.  
other outside business investments that do not in any manner conflict with the
services to be rendered by the Employee for the Employer and that do not
diminish or detract from the Employee's ability to render his/her required
attention to the business of the Employer; or

 
iii.  
the Employee's employment by (or association with) any entity so long as the
Employee is not employed directly by divisions which have material operations
which compete with any business in which the Employer is then engaged or, to the
then existing knowledge of the Employee, propose to engage, and no more than
five percent (5%) of the revenue or expected revenue of such entity under the
Employee's supervision is generated or is expected to be generated from said
business.

 
b.  
During the term of the Employee's employment, whether pursuant to this
Agreement, any automatic or other renewal hereof or otherwise, and, except as
may be otherwise herein provided, for a period of 1 year(s) after the
termination of his/her employment with the Employer, regardless of the reason
for such termination, the Employee agrees he/she will refrain from and will not,
directly or indirectly, either in individual capacity as a proprietor, employer
or otherwise, or in conjunction with others as a partner, officer, director,
stockholder, employee, advisor, independent contractor, investor, joint
venturer, consultant, agent, representative, salesman or otherwise, solicit any
non-clerical employee of the Employer who was such an employee as of the date of
the Employee's termination of employment to terminate his or her employment.
Nothing herein shall prevent the Employee from serving as a reference for any
employee of the Employer or from the general advertising for employees.

 
c.  
During his/her employment with the Employer and, except as may be otherwise
herein provided, for a period of 1 year(s) following the termination of his/her
employment with the Employer, regardless of the reason for such termination, the
Employee agrees he/she will not indirectly or directly, either in individual
capacity as a proprietor, employer or otherwise, or in conjunction with others
as a partner, officer, director, stockholder, employee, advisor, independent
contractor, investor, joint venturer, consultant, agent, representative,
salesman or otherwise (i) compete with the Employer by soliciting, inducing or
influencing any of the Employer’s clients or other entities or individuals which
had a business relationship with the Employer as of the date of the Employee's
termination of employment to discontinue or reduce the extent of such
relationship with the Employer, or (ii) interfere with, disrupt or attempt to
disrupt any past or present relationships, contractual or otherwise, between the
Employer and the Employer’s clients, employees or agents.

 
d.  
The period of time during which the Employee is prohibited from engaging in
certain business practices pursuant to Sections 12(a), (b) or (c) shall be
extended by any

 
 
11

--------------------------------------------------------------------------------

 
 
 
length of time during which the Employee is in breach of such covenants for a
maximum of one (1) year.

 
e.  
It is understood by and between the parties hereto that the foregoing
restrictive covenants set forth in Sections 12(a) through (c) are essential
elements of this Agreement, and that, but for the agreement of the Employee to
comply with such covenants, the Employer would not have agreed to enter into
this Agreement. Such covenants by the Employee shall be construed as agreements
independent of any other provision in this Agreement. The existence of any claim
or cause of action of the Employee against the Employer, whether predicated on
this Agreement, or otherwise, shall not constitute a defense to the enforcement
by the Employer of such covenants.

 
f.  
Notwithstanding the terms set forth in Section 12(e), it is agreed by the
Employer and Employee that if any court of competent jurisdiction determines
that any portion of the covenants set forth in this Section 12 are held to be
invalid, unreasonable, arbitrary or against public policy, then such portion of
such covenants shall be enforceable as provided in this Section 12 with respect
to the maximum duration, scope and territory as the court determines to be
reasonable. The Employer and the Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by the Employer.

 
g.  
The provisions of this Section 12 shall specifically survive the expiration or
earlier termination of this Agreement.

 
13.  
Conflict of Interest. In keeping with Employee's fiduciary duties to the
Employer, Employee agrees that while employed by the Employer he/she shall not,
acting alone or in conjunction with others, directly or indirectly, become
involved in a conflict of interest or, upon discovery thereof, allow such a
conflict to continue. Moreover, Employee agrees that he/she shall immediately
disclose to the Employer any facts which might involve any reasonable
possibility of a conflict of interest. It is agreed that any direct or indirect
interest, connection with, or benefit from any outside activities, where such
interest might in any way adversely affect the Employer, involves a possible
conflict of interest. Circumstances in which a conflict of interest on the part
of Employee might arise, and which must be reported immediately by Employee to
the Employer, include, but are not limited to, the following:

 
a.  
ownership of a material interest in any supplier, contractor, subcontractor,
customer, or other entity with which the Employer does business;

 
 
12

--------------------------------------------------------------------------------

 
 
b.  
acting in any capacity, including director, officer, partner, consultant,
employee, distributor, agent, or the like for a supplier, contractor,
subcontractor, customer, or other entity with which the Employer does business;

 
c.  
accepting, directly or indirectly, payment, service, or loans from a supplier,
contractor, subcontractor, customer, or other entity with which the Employer
does business, including, but not limited to, gifts, trips, entertainment, or
other favors of more than a nominal value;

 
d.  
misuse of the Employer's information or facilities to which Employee has access
in a manner which will be detrimental to the Employer's interest, such as
utilization for Employee's own benefit of know-how, inventions, or information
developed through the Employer's business activities;

 
e.  
disclosure or other misuse of Information of any kind obtained through
Employee's connection with the Employer;

 
f.  
appropriation by Employee or the diversion to others, directly or indirectly, of
any business opportunity in which it is known or could reasonably be anticipated
that the Employer would be interested; and

 
g.  
the ownership, directly or indirectly, of a material interest in an enterprise
in competition with the Employer, or acting as an owner, director, principal,
officer, partner, consultant, employee, agent, servant, or otherwise of any
enterprise which is in competition with the Employer.

 
14.  
Specific Performance. The Employee agrees that damages at law will be an
insufficient remedy to the Employer if the Employee violates the terms of
Sections 10, 11 or 12 of this Agreement and that the Employer would suffer
irreparable damage as a result of such violation. Accordingly, it is agreed that
the Employer shall be entitled, upon application to a court of competent
jurisdiction, to obtain injunctive relief to enforce the provisions of such
Sections, which injunctive relief shall be in addition to any other rights or
remedies available to the Employer. The provisions of this Section 14 shall
specifically survive the expiration or earlier termination of this Agreement.

 
15.  
Compliance with Other Agreements. The Employee represents and warrants that the
execution of this Agreement by him/her and his/her performance of his/her
obligations hereunder will not conflict with, result in the breach of any
provision of or the termination of or constitute a default under any Agreement
to which the Employee is a party or by which the Employee is or may be bound.

 
16.  
Waiver of Breach. The waiver by the Employer of a breach of any of the
provisions of this Agreement by the Employee shall not be construed as a waiver
of any subsequent breach

 
 
13

--------------------------------------------------------------------------------

 
 
 
by the Employee. The provisions of this Section 16 shall specifically survive
the expiration or earlier termination of this Agreement.

 
17.  
Binding Effect; Assignment. The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer. It is expressly acknowledged that the
provisions of Section 12 relating to noncompetition, non-solicitation and
noninterference may be enforced by the Employer's successors and assigns. This
Agreement is a personal employment contract and the rights, obligations and
interests of the Employee hereunder may not be sold, assigned, transferred,
pledged or hypothecated. The provisions of this Section 17 shall specifically
survive the expiration or earlier termination of this Agreement.

 
18.  
Entire Agreement. This Agreement contains the entire agreement and supersedes
all prior agreements and understandings, oral or written, with respect to the
subject matter hereof. This Agreement may be changed only by an agreement in
writing signed by the parties hereto.

 
19.  
Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

 
20.  
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of California. Venue for all legal proceedings arising out
of this Agreement shall be located only in the state or federal court with
competent jurisdiction in Los Angeles County, California. The provisions of this
Section 20 shall specifically survive the expiration or earlier termination of
this Agreement.

 
21.  
Notice. All notices which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and five days after it is sent, if
mailed, first class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:

 
If to the Employee:
 
James A. Burk
5053. Humphrey Way
La Crescenta, CA. 91214
 
If to the Employer:
 
Majid Abai
CEO
 
 
14

--------------------------------------------------------------------------------

 
 
Suite 855
Los Angeles, CA 90064
 
The provisions of this Section 21 shall specifically survive the expiration or
earlier termination of this Agreement.
 
22.  
Severability. If any provision of this Agreement is held invalid, unreasonable,
arbitrary or against public policy by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid, unreasonable, arbitrary or against
public policy only in part or degree will remain in full force and effect to the
extent not held invalid, unreasonable, arbitrary or against public policy. The
provisions of this Section 22 shall specifically survive the expiration or
earlier termination of this Agreement.

 
23.  
Survival. The provisions of this Agreement containing express survival clauses
as well as the provisions of this Agreement which are intended to apply, operate
or have effect after the expiration or termination of the term of this
Agreement, or at a time when the term of this Agreement may have expired or
terminated, shall survive the expiration or termination of the term of this
Agreement for any reason.

 
24.  
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.

 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 
 
EMPLOYER:
 
/s/ Majid Abai            
MobileBits Holdings Corporation
By: Majid Abai
CEO
Digitally signed by Majid Abai
Date: 2012.04.27 12:14:19 -07'00'

 
EMPLOYEE:
 
/s/ James A. Burk         
James A. Burk, Individually
 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO EMPLOYMENT AGREEMENT WITH
 
                    
DATED AS OF [date]
 
Release
 
WHEREAS, , (the "Employee") is an employee of MobileBits Holdings Corporation,
(the "Company") and is a party to the Employment Agreement dated [date] (the
"Agreement");
 
WHEREAS, the Employee's employment has been terminated in accordance with
Section 9[subsection of Section 9] of the Agreement; and
 
WHEREAS, the Employee is required to sign this Release in order to receive the
payment of any compensation under Section 9 of the Agreement following
termination of employment.
 
NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Employee agrees
as follows:
 
1. This Release is effective on the date hereof and will continue in effect as
provided herein.
 
2. In consideration of the payments to be made and the benefits to be received
by the Employee pursuant to the Agreement, which the Employee acknowledges are
in addition to payment and benefits to which the Employee would be entitled to
but for the Agreement, the Employee, for the Employee and the Employee's
dependents, successors, assigns, heirs, executors and administrators (and the
Employee and their legal representatives of every kind), hereby releases,
dismisses, remises and forever discharges the Company, its predecessors,
parents, subsidiaries, divisions, related or affiliated companies, officers,
directors, stockholders, members, employees, heirs, successors, assigns,
representatives, agents and counsel (collectively the "Released Party") from any
and all arbitrations, claims, including claims for attorney's fees, demands,
damages, suits, proceedings, actions and/or causes of action of any kind and
every description, whether known or unknown, which the Employee now has or may
have had for, upon, or by reason of any cause whatsoever ("claims"), against the
Released Party, including but not limited to:
 
(a) any and all claims arising out of or relating to Employee's employment by or
service with the Company and the Employee's termination from the Company.
 
(b) any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age
 
 
17

--------------------------------------------------------------------------------

 
 
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act; and
 
(c) any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.
 
3. The Employee understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of the Employee rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Employee ever had or now may have against the Company to the extent provided in
this Release. The Employee further agrees and acknowledges that no
representations, promises or inducements have been made that the Company other
than as appear in the Agreement.
 
4. The Employee further agrees and acknowledges that:
 
(a) The Release provided for herein releases claims to and including the date of
this Release;
 
(b) The Employee has been advised by the Company to consult with legal counsel
prior to executing this Release, has had an opportunity to consult with and to
be advised by legal counsel of the Employee's choice, fully understands the
terms of this Release, and enters into this Release freely, voluntarily and
intending to be found.
 
(c) The Employee has been given a period of 21 days to review and consider the
terms of this Release, prior to its execution and that the Employee may use as
much of the 21 day period as the Employee desires; and
 
(d) The Employee may, within 7 days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
Chief Financial Officer at the Company. For such revocation to be effective,
written notice must be actually received by the Chief Financial Officer at the
Company no later than the close of business on the 7th day after the Employee
executes this Release. If the Employee does exercise the Employee's right to
revoke this Release, all of the terms and conditions of the Release shall be of
no force and effect and the Company shall not have any obligation to make
payments or provide benefits to the Employee as set forth in Section 9 of the
Agreement.
 
5. The Employee agrees that the Employee will never file a lawsuit or other
complaint asserting any claim that is released in this Release.
 
6. The Employee waives and releases any claim that the Employee has or may have
to reemployment after [date].
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Employee has executed and delivered this Release on the
date set forth below.
 
EMPLOYEE:
                                      
 
                                       , Individually
 
Date:                                   
 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT B
OWNERSHIP INTERESTS OF EMPLOYEE
 
{Please list the name of the entity, the percentage of interest owned as well as
a description of the business; as well
as a list offiduciary and advisory boards that Employee is serving}
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT C
EMPLOYEE IP
 
{Please list all Intellectual Properties, the percentage of ownership, as a
description of the IP}
 
 
 
21

--------------------------------------------------------------------------------